Name: Council Regulation (EEC) No 348/81 of 20 January 1981 on common rules for imports of whales or other cetacean products
 Type: Regulation
 Subject Matter: tariff policy;  natural environment;  EU institutions and European civil service;  animal product;  trade
 Date Published: nan

 Avis juridique important|31981R0348Council Regulation (EEC) No 348/81 of 20 January 1981 on common rules for imports of whales or other cetacean products Official Journal L 039 , 12/02/1981 P. 0001 - 0003 Finnish special edition: Chapter 15 Volume 3 P. 0114 Spanish special edition: Chapter 15 Volume 3 P. 0003 Swedish special edition: Chapter 15 Volume 3 P. 0114 Portuguese special edition Chapter 15 Volume 3 P. 0003 COUNCIL REGULATION (EEC) No 348/81 of 20 January 1981 on common rules for imports of whales or other cetacean products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 1917/80 (2), and in particular Article 3 (1) thereof, Having regard to Council Regulation (EEC) No 827/68 of 28 June 1968 on the common organization of the market in certain products listed in Annex II to the Treaty (3), as last amended by Regulation (EEC) No 1117/78 (4), and in particular Article 2 (1) thereof, Having regard to the proposal from the Commission (5), Having regard to the opinion of the European Parliament (6), Having regard to the opinion of the Economic and Social Committee (7), Whereas the conservation of cetacean species calls for measures which will restrict international trade ; whereas these should be Community-level measures and should at the same time respect the Community's international obligations; Whereas, pending the adoption at Community level of more general measures concerning the supervision of trade in species of wild fauna and flora, imports of the main whale or other cetacean products should be subject, in an initial stage, to import permits, while the possibility of extending the list of these products is also reserved ; whereas, in order to clarify the situation, it may be useful to note that, pending this possible extension, the Member States continue to be competent for taking, in compliance with the Treaty, measures for the protection of the species relating to imports of products not covered by this Regulation ; whereas the competent authorities should not issue such permits unless they have assured themselves that the products in question are not to be used for commercial purposes, HAS ADOPTED THIS REGULATION: Article 1 1. From 1 January 1982 the introduction into the Community of the products listed in the Annex shall be subject to the production of an import licence. No such licence shall be issued in respect of products to be used for commercial purposes. 2. Member States shall notify the Commission before 1 July 1981 of the names and addresses of the authorities competent to issue the import licences referred to in paragraph 1. The Commission shall immediately inform the other Member States thereof. Article 2 1. A Committee on Cetacean Products, hereinafter referred to as "the Committee" is hereby set up, consisting of representatives of the Member States with a representative of the Commission as chairman. The Committee shall adopt its own rules of procedure. It may examine any question relating to the application of this Regulation, including the question of control, submitted to it by its chairman either on his own initiative or at the request of the representative of a Member State. (1) OJ No 172, 30.9.1966, p. 3025/66. (2) OJ No L 186, 19.7.1980, p. 1. (3) OJ No L 151, 30.6.1968, p. 16. (4) OJ No L 142, 30.5.1978, p. 1. (5) OJ No C 121, 20.5.1980, p. 5. (6) OJ No C 291, 10.11.1980, p. 46. (7) OJ No C 300, 18.11.1980, p. 13. 2. The following procedure shall be adopted for implementing this Regulation: (a) the Commission representative shall submit to the Committee a draft of the provisions to be adopted. The Committee shall deliver an opinion on the draft within a time limit set by the chairman having regard to the urgency of the matter. Decisions shall be taken by a majority of 45 votes, the votes of the Member States being weighted as provided for in Article 148 (2) of the Treaty. The chairman shall not vote. (b) The Commission shall adopt the provisions envisaged if they are in accordance with the opinion of the Committee. (c) If the provisions envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal with regard to the provisions to be adopted. The Council shall act by a qualified majority. If, within three months of the proposal being submitted to it, the Council has not acted, the proposed provisions shall be adopted by the Commission. Article 3 1. At the earliest opportunity, the Commission shall submit to the Council a report on whether the list of products in the Annex to this Regulation should be extended, and on the possibilities for supervising compliance with its provisions, together with proposals, as the case may be. 2. The Council acting by qualified majority on a proposal from the Commission may decide to extend the list referred to in paragraph 1. 3. Pending such decision, Member States may take, in compliance with the Treaty, measures concerning whales or other cetacean products not covered by this Regulation for the protection of the species. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 1981. For the Council The President Ch. A. van der KLAAUW ANNEX >PIC FILE= "T0020159">